OPINION OF THE COURT
Memorandum.
Appeal dismissed.
In the absence of the entry of a final judgment upon the subject order, no appeal will lie (see, UCCA 1702).
Were the matter properly before us, we would be inclined to affirm. In view of landlord’s failure to offer tenant a written lease, as required by the Emergency Tenant Protection Act, tenant may not presently be evicted on the ground that landlord is in need of the apartment for use by a member of his immediate family (see, Bianchi v Savage, 83 Misc 2d 1007).
Di Paola, P. J., Slifkin and Stark, JJ., concur.